—Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered May 26, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of four *574years to life imprisonment, and the payment of $650 in restitution.
Ordered that the judgment is modified, on the law, by vacating the provision thereof which requires the defendant to pay $650 in restitution; as so modified, the judgment is affirmed.
That part of the judgment which ordered restitution in the sum of $650 to reimburse the Nassau County Police Department for the money used in the cocaine sale upon which this prosecution was premised must be vacated. A law enforcement agency is not a "victim” within the meaning of Penal Law § 60.27 such that it is qualified to receive restitution for "public monies * * * expended in the pursuit of solving crimes” (People v Rowe, 152 AD2d 907, 908, affd 75 NY2d 948). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.